DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Remarks
Claims 1-20 were originally pending in this application of which claims 12-19 were withdrawn from further consideration (Restriction) prior to the RCE dated 12/29/2021. Claims 1, 4, 10 and 20 are now amended. Claim 6 is cancelled and new claim 21 is added. Hence, claims 1-5 and 7-21 are currently pending in the instant application of which claims 12-19 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 7 para 5), filed on 12/29/2021 with respect to the objection of claim 20 have been fully considered and are persuasive. The objection of claim 20 has been withdrawn.
Applicant’s arguments (pg. 7 para 9), filed on 12/29/2021 with respect to the 112 rejections of claim 1 have been fully considered and are persuasive. The 112 (a) rejections of claims 1-11 and 20 have been withdrawn. 
112 (b) rejections of claims 1-11 and 20 have been withdrawn. 
Applicant’s arguments filed on 12/29/2021 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Okubo et al. (US20190104911A1) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, line 2, “the controller discharge the remaining detergent” should read “the controller discharges the remaining detergent”
In claim 21, line 3, “instead of being used for washing” should read “instead of using the remaining detergent for washing” or “instead of using it for washing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5, 7-11 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “based on the application result” in line 10. There is insufficient antecedent basis for this limitation in the claim. Applicant had not claimed an application result prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis.
Claim 1 recites the limitation “when the supplied detergent quantity of the detergent exceeds the predetermined detergent quantity, supplying the detergent corresponding to the predetermined detergent quantity together with washing water to the inner tub of the washing machine and storing a remaining detergent, except for the supplied detergent in a detergent storage of the washing machine” in lines 18-20. The term supplying/supplied is used appropriately to indicate the originally supplied detergent by the user but inappropriately used to indicate the detergent dispensed later on, thereby rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner believes that this language could read “when the supplied detergent quantity of the detergent exceeds the predetermined detergent quantity, dispensing the detergent corresponding to the predetermined detergent quantity together with washing water to the inner tub of the washing machine and storing a remaining detergent, except for the dispensed detergent in a detergent storage of the washing machine”.
Claims 2-5, 7-11 and 20-21 are rejected as containing the same lack of antecedent basis and indefiniteness issues as above in base claim 1, from which these depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-20150075464-A) in view of Ishibashi et al. (US-5241845-A) and further in view of Kim et al. (KR-20080032526-A); Li et al. (US-20190198020-A1) and further in view of Okubo et al. (US20190104911A1).
Regarding claims 1 and 20, Lee et al. teaches a method of controlling a detergent quantity of a washing machine (300) comprising an external information collector (phone at wireless terminal 100), a washing tub (pg. 4 para 12) a communication circuit ((wireless communication via network 200 and a wireless terminal 100, see Fig. 1, pg. 4 para 1), and a controller 360 (pg. 4 para 8), the method comprising by the controller: obtaining information about a kind of detergent from an external information collector (obtain detergent type data by scanning an image such as a barcode via receiving unit 310, pg. 4 para 4, Step S4100, pg. 5 para 4,); applying the information about a kind of detergent to the network (comparing the received detergent type data with previously stored detergent type data in the wireless terminal 100, pg. 4 para 4, Step S4300. pg. 5 para 4); determining a kind of the detergent based on the application result (extract matching detergent type data based on comparing the received detergent type data with previously stored detergent type data in wireless terminal 100 via a first extraction unit 320, pg. 4 para 5, Step S4500, pg. 5 para 4); receiving predetermined detergent quantity information based on the determined kind of detergent according to a laundry amount from the server (the second extraction unit 340 on the server extracts the previously recorded detergent type data and the amount of detergent mapped to the measured weight of the laundry from measurement unit 330, pg. 4 para 6, pg. 4 para 7 with table 1, Step S4600, Step S4700, pg. 5 para 5).
Lee et al. does not explicitly teach that (1) the method of controlling the detergent quantity is based on artificial intelligence i.e. : a controller having a pre-learned artificial neural network (ANN) (Al) and where in the information about the kind of detergent is applied to a pre-learned artificial neural network (ANN) model (2) the method includes a step for determining whether the detergent quantity supplied through a detergent inlet is less than the predetermined detergent quantity based on the predetermined detergent quantity information (3) obtaining information about a kind of detergent from a user's sound information obtained via the external information collector;  (4) determining a kind of the detergent based on a speech intention from a feature value extracted via the user's sound information; (5) and by the controller, when the supplied detergent quantity of the detergent exceeds the predetermined detergent quantity, supplying the detergent corresponding to the predetermined detergent quantity together with washing water to the inner tub of the washing machine and storing a remaining detergent, except for the supplied detergent in a detergent storage of the washing machine.
In the analogous art of Neurocontrol for washing machines, Ishibashi et al. teaches a washing machine with a controller (microcomputer 13, Fig 1, Col 5 Ln 57-58) with a pre-trained (Col 2 Ln 21-24, Col wherein detergent volume data D5 is input as training data to the neural network 45, Fig. 1, Col 15 ln 44-51; and transparency detector 20 serves to detect detergent volume (and detergent type) based on transparency value as output of the network, see Col 16 ln 9-13) and where in the information (data) about the kind of detergent is applied (input) to a pre-learned artificial neural network (ANN) model (see detergent type data D6 input to the neural network 45, Fig. 1, Col 8 ln 60-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the neural-network (AI) based controller (microcomputer 13) OF Ishibashi et al. into the washing machine of Lee et al. and incorporate the method steps to control the detergent quantity and to input the detergent type as input data to the network into the control method of Lee et al. with the benefit of having neural network based intelligent and intuitive algorithms to identify detergent type (liquid vs powder detergents) and their corresponding quantities instead of using multitude of sensors to detect liquid/powder/volume/weight etc. which ultimately results in reduction in production cost of the washing machine (Col 7 ln 23-29, Col 16 ln 13-16).
The combination of Lee et al. and Ishibashi et al. does not explicitly teach that the method includes a step for determining whether the detergent quantity supplied through a detergent inlet is less than the predetermined detergent quantity based on the detergent quantity information, (3) obtaining information about a kind of detergent from a user's sound information obtained via the external information collector;  (4) determining a kind of the detergent based on
In the analogous art of control methods for washing machine, Kim et al. teaches a method step for determining whether the amount of detergent is added through a detergent inlet (detergent supply device 30) is less than the set range (see claim 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method step for determining insufficient detergent quantity into the control method of Lee et al. and Ishibashi et al. so that decrease in washing power owing to reduced detergent quantity and overall lowering of washing performance can be completely avoided by such advance determination (see pg. 2 para 6).
The combination of Lee, Ishibashi and Kim  does not explicitly teach (3) obtaining information about a kind of detergent from a user's sound information obtained via the external information collector;  (4) determining a kind of the detergent based on
In the analogous art of control method of household appliance equipped with a speech control system, Li teaches a washing machine with a speech recognition module ([0003] abstract), integrated with a smartphone provided with a communication module (WiFi, blue tooth [0069]) that recognizes the information input by the user,  online in the cloud or offline based on a local database, and converts it into machine language to later transmit it to the washing machine via a communication module [0069] [0070].

The combination of Lee, Ishibashi, Kim and Li still does not explicitly teach control method by the controller that when the supplied detergent quantity (Ds) of the detergent exceeds the predetermined detergent quantity (Dp), supplying the detergent corresponding to the predetermined detergent quantity together with washing water to the inner tub of the washing machine and storing a remaining detergent (Ds-Dp), except for the supplied detergent in a detergent storage of the washing machine.
In the analogous art of information processing methods in washing systems, Okubo teaches a washing apparatus 200, Fig. 1 that includes a main washing unit 210, a detergent storing unit 220, and a detergent dispensing unit 230, a remaining amount detecting unit 240, a communicating unit 250, and a memory unit 260. The main washing unit 210 is formed with a washing space 211 in which the washing target such as clothes or dishes is placed. The washing target is washed in the washing space 211 [0034] Fig. 6. Initially, detergent is supplied (Ds) to the detergent storage unit 220 which has capacity to store large amount of detergent [0029], and only detergent corresponding to the required predetermined quantity (Dp) (later determined based on target weight/laundry amount, S150, Fig.1, [0035]) is dispensed (S160 Fig. 2) from the first dispensing unit to the washing space (S170) and the remaining detergent (Ds-Dp) remains (S110) stored in the detergent storage unit 220 [0040].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the detergent supply-dispense-store method steps Okubo et al into the control method of 
Regarding claims 2-4, the combination of Lee, Ishibashi, Kim, Li, and Okubo teaches the detergent quantity control method. Lee et al. further teaches method steps wherein the predetermined detergent quantity is a value determined in advance by a manufacturer of the detergent according to the laundry amount (detergent preset values vs laundry amount shown in table 1, pg. 4 para 7); wherein the external information collector comprises a camera (receiving unit 310 can be a laptop or smart phone with a camera see pg. 3 para 12, pg. 4 para 2); method step further comprising obtaining information about a kind of detergent from a message received from a user terminal (data on the type of detergent received from the wireless terminal 100 as an image of a detergent (barcode or photograph) or input text, see pg. 4 para 4).
Regarding claim 5, the combination of Lee, Ishibashi, Kim, Li, and Okubo et al. teaches the detergent quantity control method.
Further to the method step of determining insufficient detergent quantity (taught by Kim et al. as detailed previously), Kim et al. teaches an additional method step to display information of the insufficient detergent quantity through a display unit of the washing machine and also generate an indication or a warning sound via an alarm unit for the addition of the detergent for a set time when the amount of detergent dispensed is less than the set range (see claim 4, claim 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method step warning the user of insufficient detergent into the control method of the washing machine so that decrease in washing power owing to reduced detergent quantity and overall lowering of washing performance can be completely avoided by warning the user in time via display or alarm units (see pg. 2 para 6).
Regarding claims 10, the combination of Lee, Ishibashi, Kim, Li, and Okubo et al. teaches the detergent quantity control method.
Ishibashi et al. further teaches a method step wherein the ANN model (neural network 45) is stored in an artificial intelligence (Al) device (i.e. in AI based washing machine specifically within microcomputer 13 with inbuilt RAM and ROM storage, see Fig 1, Fig. 15, Col 4 ln 8-17, Col 1 ln 26-27)  and wherein the applying of the information comprises: transmitting (inputting) the feature value (detergent type data D6) related to the information about a kind of detergent to the Al device (specifically to microcomputer 13); and obtaining a result (detergent type based on a transparency value detected by transparency detector 20, see Fig. 1, see Col 16 ln 9-13) in which information about a kind of detergent is applied (detergent type data D6 is input to the neural network 45 of the microcomputer 13 to yield transparency value and detergent type as output, Fig. 1, Col 8 ln 60-65) to the ANN model from the Al device (from the operation panel 14 of the AI based washing machine, Col 4 ln 8-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the neural network model designed for detergent qualification and quantification, stored in an existing AI device (washing machine of Ishibashi) into the another AI device (washing machine) of Lee, Ishibashi, Kim, Li, and Okubo et al. so that the benefits of neural network model for detergents can be rolled into the benefits of using AI based washing machine with enhanced features (e.g. wireless communication with smart phone) to produce synergies and user interfaces otherwise not possible, including reducing sensor usage and production costs (Col 7 ln 23-29, Col 16 ln 13-16, Ishibashi et al.); providing the user with intelligent and intuitive interfaces, autonomous washing machine operation facilitated over a broad range of networks (PAN, WAN, LAN, pg. 3 para 6, 11, Lee et al.).
Regarding claim 11, the combination of Lee, Ishibashi, Kim, Li, and Okubo teaches the detergent quantity control method.

The combination of both Lee, Ishibashi, Kim, Li, and Okubo et al. does not explicitly teach that the to and fro communication is via an artificial neural network stored in a computer network so that  the detergent information (type and amount to be used) is received from the neural network integrated with the computer network.  
However as detailed previously Ishibashi et al. teaches the artificial neural network model stored in RAM/ROM of a controller (microcomputer 13) integrated with the washing machine (Col 4 ln 8-17, Col 1 ln 26-27). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the neural network programming of Ishibashi into the Network (taught by Lee) and control method of Lee, Ishibashi, Kim, Li, and Okubo et al.  with the benefit of using AI based programming (benefits as detailed in claim 1, (Col 7 ln 23-29, Col 16 ln 13-16, Ishibashi et al.) to input detailed adjustments of laundry course with ease, while providing users with an intuitive interface compatible to a broad range of networks (PAN, WAN, LAN), thus enhancing flexibility and adaptability to user’s ever changing needs (pg. 3 para 6, 11, Lee et al.).
Regarding claim 21, the combination of Lee, Ishibashi, Kim, Li, and Okubo teaches the detergent quantity control method. Okubo further teaches that after a time lapse, detergent stored in the detergent 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate these method steps of Okubo et al. into the control method all in order to achieve the predictable result of reducing the risk of malfunction of the washing apparatus attributed to solidification or increase in viscosity of the detergent due storage ([0004], Okubo). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-20150075464-A) in view of Ishibashi et al. (US-5241845-A), Kim et al. (KR-20080032526-A), Li et al. (US-20190198020-A1) and Okubo et al. (US20190104911A1) and further in view of Park et al. (KR-20100120047-A).
Regarding claims 7-9, the combination of Lee, Ishibashi, Kim, Li, and Okubo teaches the detergent quantity control method.
The combination of Lee, Ishibashi, Kim, Li, and Okubo does not explicitly teach the method steps further comprising: determining whether an additional supply detergent satisfies the insufficient detergent quantity, herein the determining of whether the additional supply detergent comprises: measuring the additional supply detergent; and outputting, if the additional supply detergent quantity satisfies the insufficient detergent quantity, a notification sound through the speaker, stopping a process related to supply of the detergent and performing a washing operation, if the additional supply detergent quantity does not satisfy the insufficient detergent quantity and when the detergent is not supplied within a predetermined time.
In the analogous art of detergents for washing machine, Park et al. teaches method steps wherein a controller predetermines the detergent amount based on laundry amount and displays it (pg. 5 para could be excess from previous loading  stored in the adjacent unit or insufficient) and displays the remaining amount to be introduced in the detergent box, in other words the control unit is capable of determining whether an additional supply detergent satisfies the insufficient detergent quantity by measuring the existing quantity and alerting the user of the low quantity via color coding, urging the user to fill up the extra required quantity via the display or by a speaker. Also, if the additional supply detergent quantity does not satisfy the insufficient detergent quantity – in other words when the detergent supplied meets the required quantity, the method alerts the user to stop the detergent addition process via the same visual or sound indicators indicating MAX level is reached and later when the detergent addition clearly stops, user would proceed/prompted to proceed to washing (pg. 5 para 9, 14-18, pg. 6 para 1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate these method steps of Park et al. into the washing machine of Lee, Ishibashi, Kim, Li, Okubo et al.  so as to be able to determine if the added detergent is insufficient/ sufficient and replenishing only the needed quantity if insufficient detergent was fed, with the benefit of avoiding any detergent over use or wastage while incorporating user-friendly features like color based visual indicators and also sound based guidance for the visually impaired (pg. 5 para 14 and 18, Park et al).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711